Currie, C. J.
(dissenting). I respectfully dissent from the holding of the court that plaintiffs made such a showing that they were not negligent in seeking to locate before trial Patrolman Eugene Gascoigne of Squad 844 that it was an abuse of discretion for the trial court to deny the motion for new trial.
The affidavits of Miriam Eisenberg and Alvin Krebs do not state when they made their efforts to locate this patrolman and therefore are fatally defective. The key affidavit is that of plaintiffs’ counsel which reads as follows:
“Sydney M. Eisenberg, being first duly sworn on oath deposes and says:
“That before trial in the above stated matter, he made a diligent search for the officer of squad 844 who investigated the accident in the above stated matter on December 3, 1960, but was unsuccessful;
“That three days after the conclusion of the trial in the above entitled matter he first obtained the name of Officer Eugene Gascoigne and the testimony of Officer Gascoigne in the above entitled matter ;
“That at that time he learned for the first time that Officer Gascoigne was driving squad 844 on December 3, 1960, and investigated the above entitled matter.
*644“That at no time during the course of the trial did the honorable judge instruct the jury not to read the newspapers.”
This affidavit is wholly insufficient under the holding in Estate of Eannelli (1955), 269 Wis. 192, 215, 68 N. W. (2d) 791, wherein Mr. Justice Steinle, speaking for the court, stated:
“General averments as to diligence are not sufficient. The facts should be set out so as to negative fault on the part of the movant. 39 Am. Jur., New Trial, p. 191, sec. 190.
“Applications for a new trial on this ground are looked upon with . . . disfavor, the presumption being that the failure to discover such evidence is due ‘ “either to intentional omission, or unpardonable neglect” ’ of the moving party. In order to rebut this presumption, ‘ “His excuse must be so broad as to dissipate all surmises to the contrary.” ’ Estate of Teasdale, supra (p. 4), citing Edmister v. Garrison (1864), 18 Wis. *594, *603, *604; also Mickoleski v. Becker (1948), 252 Wis. 307, 31 N. W. (2d) 508. Considering the rule and the affidavits presented, we are not able to hold that the trial court abused its discretion in determining that there was not a sufficient showing of diligence.”
In view of the foregoing I would affirm both the judgment on the merits and the order denying a new trial. I am authorized to state that Mr. Justice Hallows and Mr. Justice Beileuss join in this dissent.
The following opinion was filed June 30, 1964: